





Exhibit 10.4




EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this "Agreement") is made as of June 13, 2014,
between Symbion, Inc., a Delaware corporation (the "Company"), and George M.
Goodwin ("Executive").


WHEREAS, simultaneously with the execution of this Agreement, Surgery Center
Holdings, LLC, a Delaware limited liability company (the "Parent"), SH
Acquisition Corp. a Delaware corporation and a wholly-owned subsidiary of the
Parent ("Merger Sub"), and Symbion Holdings Corporation, a Delaware corporation
("Symbion Holdings"), are entering into that certain Agreement and Plan of
Merger (the "Merger Agreement") pursuant to which, among other things, Merger
Sub shall merge with and into Symbion Holdings, whereupon the separate existence
of the Merger Sub shall cease, and Symbion Holdings shall be the surviving
corporation and shall become a wholly-owned subsidiary of Parent following such
merger;


WHEREAS, the Company is wholly owned by Symbion Holdings;


WHEREAS, as a condition to the execution of the Merger Agreement, the parties
hereto are entering into this Agreement pursuant to which, contingent upon the
closing of the transactions contemplated by the Merger Agreement (the
"Closing"), the Company will employ Executive on the terms and conditions
contained in this Agreement; and


WHEREAS, the covenants and agreements contained in this Agreement are contingent
upon, and subject to, the occurrence of the Closing.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date of the Closing (the "Commencement
Date") and ending on the five (5) year anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the fifth anniversary of the Commencement
Date and each anniversary thereafter (the "Employment Period") unless either
party gives thirty (30) days' notice of non-renewal. The parties hereto
acknowledge and agree that the covenants, agreements and obligations of the
parties hereto are contingent upon, and subject to, the occurrence of the
Closing.


2.Position and Duties.


(a)During the Employment Period, Executive shall serve as the Group President of
the Parent reporting to the CEO or COO. Executive shall have such
responsibilities, duties and authorities, and will render such services for the
Company and its Subsidiaries or Affiliates as the Board of Directors (the
"Board") (or any designated officer of the Board or the Company or Parent), may
from time to time direct. Executive will devote his best efforts, energies and
abilities and his full business time, skill and attention to the business and
affairs of the Company




--------------------------------------------------------------------------------





and its Subsidiaries, and shall perform his duties and responsibilities to the
best of his ability, in a diligent, trustworthy, businesslike and efficient
manner for the purpose of advancing the businesses of Company and its
Subsidiaries. Executive acknowledges that his duties and responsibilities will
require his full time business efforts and agrees that during the Employment
Period he will not engage in any other business activity or have any business
pursuits that interferes with Executive's duties and responsibilities under this
Agreement or are competitive with the businesses of the Company. Notwithstanding
the foregoing, Executive shall be permitted to devote a reasonable amount of
time and effort to (i) providing service to, or serving on governing boards of,
civic and charitable organizations, and (ii) personally investing and managing
personal and family investments in real estate and in any corporation,
partnership or other entity; but in each case, only to the extent that any of
the activities described in clauses (i) or (ii), individually or as a whole, do
not (A) require or involve the active participation of Executive in the
management of any corporation, partnership or other entity or interfere with the
execution of Executive's duties hereunder, or (B) otherwise violate any
provision of this Agreement.


(b)For purposes of this Agreement, (i) "Subsidiaries" means any corporation or
other entity of which either (a) the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, Symbion
Holdings or Parent, directly or through one or more subsidiaries or (b) to which
the Company, Symbion Holdings or Parent, or any of their Affiliates provide
management services to, and (ii) "Affiliate" of an entity means any other person
or entity, directly or indirectly controlling, controlled by or under common
control with an entity.


3.Compensation and Benefits.


(a)During the Employment Period, Executive's base salary shall be $275,000 per
annum (which annual base salary, as modified from time to time in accordance
with this Section 3, shall be referred to herein as the "Base Salary"), payable
by the Company in regular installments in accordance with the Company's general
payroll practices, less taxes and other applicable withholdings. The Board or
any designated officer shall perform an annual review of Executive's Base Salary
based on Executive's performance of his duties and the Company's other
compensation policies; provided that any modification in the Base Salary shall
require approval of the Board or its Compensation Committee, which may give or
withhold such approval in its sole discretion.


(b)In addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company's benefit programs for which employees of the
Company are generally eligible, subject to the eligibility and participation
requirements thereof, including, but not limited to, the following:


(i)    medical, dental, vision, life and disability insurance, as is generally
provided to other employees of the Company;






2

--------------------------------------------------------------------------------




(ii)eligibility for vacation time in accordance with the policies of the Company
as are in effect as of the Commencement Date; provided, however, that Executive
shall not have less than 20 days of vacation time per calendar year;


(iii)participation in the management equity plan of Parent, pursuant to which
Executive shall be granted 150,000 Class B Units of Parent, which Class B Units
will be subject to customary vesting, buyback and other provisions and
restrictions as set forth in the applicable award agreement and Parent's LLC
Agreement. Copies of both the applicable award agreement and Parent's LLC
Agreement have been provided to Executive prior to the date of this Agreement;
and


(iv)participation in the existing Symbion, Inc. supplemental Executive
Retirement Plan, or its equivalent or a successor plan, with a minimum of a two
percent (2%) match for Executive.


(c)During the Employment Period, the Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by his in the course of performing
his duties and responsibilities under this Agreement which are consistent with
the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company's requirements
with respect to reporting and documentation of such expenses.


(d)In addition to the Base Salary, Executive will be eligible to receive an
annual bonus of fifty percent (50%) of the Base Salary upon the achievement of
certain performance targets to be defined by the Board.


(e)All amounts payable to Executive hereunder shall be subject to all required
withholdings by the Company. If additional guidance is issued under, or
modifications are made to, Section 409A of the Internal Revenue Code or any
other law affecting payments to be made under the Agreement, the Executive
agrees that the Company may take such reasonable actions and adopt such
reasonable amendments as the Company believes are necessary to ensure continued
compliance with the Internal Revenue Code, including Section 409A thereof.
However, the Company does not hereby or otherwise represent or warrant that any
payments hereunder are or will be in compliance with Section 409A, and Executive
shall be responsible for obtaining his own tax advice with regard to such
matters.


4.
Termination.



(a)Termination By Executive or the Company. The Employment Period (i) shall
terminate upon Executive's resignation with Good Reason (as defined below) or
without Good Reason, death or Incapacity (as defined below) or (ii) may be
terminated by the Company at any time for Cause (as defined below) or without
Cause.


(b)
"Good Reason" shall mean without the written consent of Executive:



(i)    without the express written consent of Executive, a material diminution
of his position, duties, responsibilities, and status with the Company as in
effect as of the




3

--------------------------------------------------------------------------------







Commencement Date or a material reduction of Executive's resources as in effect
on the Commencement Date;


(ii)a reduction in Executive's Base Salary or annual bonus percentage;


(iii)a material reduction in the level of benefits available or awarded to
Executive, other than any reduction in connection with a Company-wide reduction
applicable generally to similarly situated executive officers of the Company;


(iv)during the first twelve (12) months of this Agreement or within twelve (12)
months of any Change in Control (as defined herein), a material increase in
Executive's core functional responsibilities with a corresponding material
change in Executive's core functional role without a corresponding increase in
compensation, provided, however, the addition of additional facilities or
territories to Executive's oversight responsibilities or other ordinary course
growth of the Parent or Company shall not be a material increase in Executive's
core functional responsibilities;


(v)a relocation by the Company of Executive's primary employment location to a
location which is more than 50 miles from Executive's primary employment
location on the date hereof; or


(vi)a material breach by the Company of the terms of this Agreement;


but only if (x) Executive notifies the Company in writing within 60 days after
the initial existence or occurrence of any of these conditions which notice
describes in reasonable detail the basis for Executive's belief that Good Reason
exists and that the Executive intends to resign for Good Reason and the Company,
within 15 days after receipt of such notice, either fails to cure the condition
or delivers a written notice to Executive that the Company intends not to cure
such condition and (y) Executive actually resigns prior to 15 days after the
earlier to occur of either the end of such 15-day cure period or delivery of
such written notice by the Company.


(c)"Incapacity" as used herein shall mean that Executive is unable to perform,
with or without reasonable accommodation, by reason of physical or mental
incapacity, the essential duties, responsibilities and functions of his or his
position. A medical examination by a physician selected by the Company to whom
the Executive or his duly appointed guardian, if any, has no reasonable
objection shall determine, according to the facts then available, whether and
when Incapacity has occurred. Such determination shall not be arbitrary or
unreasonable, and shall be final and binding on the parties hereto.


(d)"Cause" as used herein means the occurrence of any of the following events:


(i)    a material breach by Executive of any of the terms and conditions of this
Agreement; provided that, if curable, Executive shall have a reasonable period
of time (which in no event shall exceed 45 days) during which to cure such
material breach following the date on which Executive receives the Company's
written notice of such material breach;




4

--------------------------------------------------------------------------------




(ii)    Executive's reporting to work (A) intoxicated (other than Executive's
reasonable use of alcohol in connection with business entertainment, provided,
that such use of alcohol does not cause the Company, Parent or any of their
Subsidiaries or Affiliates substantial public disgrace or disrepute or economic
harm) or (B) under the influence of illegal drugs;


(iii)Executive's use of illegal drugs (whether or not at the workplace) or other
conduct causing the Company, Parent or any of their Subsidiaries or Affiliates
substantial public disgrace or disrepute or economic harm;


(iv)    breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company, Parent or any of their Subsidiaries or Affiliates;


(v)    chronic absenteeism, which shall be deemed to have occurred if Executive
has at least ten absences unrelated to paid time off, disability or illness in
any ten week period;


(vi)    Executive's material failure or willful refusal to substantially perform
his duties, responsibilities and functions; provided that, if curable, Executive
shall have a reasonable period of time (which in no event shall exceed 45 days)
during which to cure such failure following the date on which Executive receives
the Company's written notice of such failure;


(vii)Executive's failure to comply with any of the Company's, Parent's or any of
their Subsidiaries' written guidelines or procedures promulgated by the Company,
Parent or any such Subsidiary and furnished to Executive, including, without
limitation, any guidelines or procedures relating to marketing or community
relations; provided that, if curable, Executive shall have a reasonable period
of time (which in no event shall exceed 45 days) during which to cure such
failure following the date on which Executive receives the Company's written
notice of such failure; or


(viii)Executive has committed an act or acts constituting a felony or any other
act or omission involving theft, dishonesty or fraud against the Company, Parent
or any of their Subsidiaries or any of their respective customers or suppliers
or other business relationships.


(e)A "Change in Control" shall be deemed to have occurred at such time as:


(i)Upon the closing of a reorganization, merger, share exchange or
consolidation, other than a reorganization, merger, share exchange or
consolidation with respect to which those persons who were the beneficial
owners, immediately prior to such reorganization, merger, share exchange or
consolidation, of outstanding securities of the Parent or the Company ordinarily
having the right to vote in the election of directors own, immediately after the
closing of such transaction, own more than 51% of the outstanding securities of
the resulting corporation ordinarily having the right to vote in the election of
directors; or


5

--------------------------------------------------------------------------------






(ii)    Upon approval by the Parent or the Company stockholders or members of a
complete liquidation and dissolution of the Parent or the Company or the sale or
other disposition of all or substantially all of the assets of the Parent or the
Company other than to a Subsidiary or Affiliate;


provided, however, that a sale, in a firm commitment underwritten public
offering led by a nationally recognized underwriting firm pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or any successor federal statute, of units of the Parent (or common stock of an
entity into which the units of the Parent convert) shall not be a Change in
Control.


(f)Termination by Executive. Executive has the right to terminate his employment
under this Agreement at any time, for any or no reason, but only after giving
the Company (i) thirty (30) days prior written notice with respect to any
termination without Good Reason or (ii) the number of days prior written notice
set forth in the last sentence of Section 4(b) with respect to any termination
with Good Reason.


(g)Compensation After Termination.


(i)    If the Employment Period has commenced and is terminated pursuant to
Executive's resignation without Good Reason, death or Incapacity, Executive
shall only be entitled to receive his Base Salary through the date of
termination and shall not be entitled to any other salary, bonus, compensation
or benefits from the Company, Parent or their Subsidiaries, except as may be
required by applicable law.


(ii)    If the Employment Period has commenced and is terminated by the Company
for Cause, Executive shall only be entitled to his Base Salary through the date
of termination and shall not be entitled to any other salary, bonus,
compensation or benefits from the Company, Parent or their Subsidiaries, except
as may be required by applicable law. In addition, in such event, Executive
shall automatically forfeit any rights to any unvested Units owned by Executive
in Parent.


(iii)    If the Employment Period has commenced and is terminated (1) by the
Company without Cause, (2) by Executive for Good Reason or (3) this Agreement is
not renewed by the Company or allowed to expire by the Company, then subject to
the conditions described in Section 4(g)(v) below, Executive shall be entitled
to receive as severance compensation the following (collectively, "Severance
Pay"): (A) an amount equal to the sum of Executive's then-current annual Base
Salary, payable in regular installments beginning within 30 days following the
Termination Date in accordance with the Company's general payroll practices for
salaried employees; (B) continuation of the welfare benefits described in
Section 3(b) for twelve (12) months (the "Severance Period") to the extent
permissible under the terms of the relevant benefit plans at no cost to
Executive and (C) the Bonus payable to the Executive within 2 and 1/2 months
after the end of the applicable year. For purposes of this Section 4(g), "Bonus"
shall mean an amount equal to the Executive's then-current annual Base Salary,
multiplied by the percentage contained in Section 3(d) hereof.






6

--------------------------------------------------------------------------------




(iv)If, within twelve (12) months following a Change in Control, either (A) the
Company terminates the employment of Executive hereunder without Cause under
Section 4(a) above, or (B) Executive terminates his employment for Good Reason
under Section 4(e) above, then, in lieu of any other compensation that may be
specified in this Agreement, the Company will pay Executive the Severance Pay.
The Company will make any payment due under this clause (iv) in a single
lump-sum payment not later than 30 days after termination. If any payment
obligation under this Section 4(g) arises, no compensation received from other
employment (or otherwise) will reduce the Company's obligation to make the
payment(s) described in this paragraph.


(v)Notwithstanding Section 4(g)(iii), Executive's right to receive Severance Pay
hereunder is conditioned upon: (A) Executive executing, and not revoking, a
written separation agreement and general release of all claims against the
Parent, Company, their Subsidiaries and Affiliates and their respective
managers, directors, officers, shareholders, members, representatives, agents,
attorneys, predecessors, successors and assigns (other than a claim for the
severance payments described in Section 4(g)(iii) and (iv) and Executive's
rights to future distributions and payments related to the continued ownership
of any equity securities in Parent that Executive will continue to own after
such termination), in form and substance acceptable to the Company, which shall
among other things, contain a general release by Executive of all claims arising
out of his employment and termination of employment by the Company (a "Release
Agreement") within 30 days of Executive's Termination Date; and (B) Executive's
material compliance with all of his obligations which survive termination of
this Agreement. The Severance Pay is intended to be in lieu of all other
payments to which Executive might otherwise be entitled in respect of his
termination without Cause, resignation with Good Reason or this Agreement is not
renewed or allowed to expire by the Company. The Company, Parent and their
Subsidiaries and Affiliates shall have no further obligations hereunder or
otherwise with respect to Executive's employment from and after the date of
termination of employment with the Company (the "Termination Date"), and the
Company, Parent and their Subsidiaries and Affiliates shall continue to have all
other rights available hereunder (including without limitation, all rights
hereunder at law or in equity).


(vi)    Except as otherwise expressly provided herein, all of Executive's rights
to salary, bonuses, benefits and other compensation hereunder which might
otherwise accrue or become payable after the termination of the Employment
Period shall cease upon such termination, other than those expressly required
under applicable law (such as COBRA). All amounts payable to Executive as
severance hereunder shall be subject to all required withholdings by the Company
(including, but not limited to, Section 409A of the Internal Revenue Code).


(h)The Company may offset any amount Executive owes it or Parent or their
Subsidiaries or Affiliates against any amount they or their Subsidiaries or
Affiliates owes Executive hereunder.


7

--------------------------------------------------------------------------------








5.Confidential Information. Other than in the performance of his duties
hereunder, during the Restrictive Period (as defined below) and thereafter,
Executive shall keep secret and retain in strictest confidence, and shall not,
without the prior written consent of the Company, furnish, make available or
disclose to any third party or use for the benefit of herself or any third
party, any Confidential Information. As used in this Agreement, "Confidential
Information" shall mean any information relating to the business or affairs of
the Company, Parent any of their Subsidiaries or Affiliates or the Business,
including but not limited to any technical or non-technical data, formulae,
compilations, programs, devices, methods, techniques, designs, processes,
procedures, improvements, models, manuals, financial data, acquisition
strategies and information, information relating to operating procedures and
marketing strategies, and any other proprietary information used by the Company,
Parent or any of their Subsidiaries or Affiliates in connection with the
Business, irrespective of its form; provided, however, that Confidential
Information shall not include any information which is in the public domain or
becomes known in the industry, in each case through no wrongful act on the part
of Executive. Executive acknowledges that the Confidential Information is vital,
sensitive, confidential and proprietary to the Company, Parent and their
Subsidiaries and Affiliates. Executive will immediately notify the Company of
any unauthorized possession, use, disclosure, copying, removal or destruction,
or attempt thereof, of any Confidential Information by anyone of which Executive
becomes aware and of all details thereof. Executive shall take all reasonably
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Executive shall deliver
to the Company at the termination or expiration of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, computers, printouts and software and other documents
and data (and copies thereof) embodying or relating to the Confidential
Information, Inventions and Discoveries (as defined below) or the business of
the Company, Parent or any of their Subsidiaries or Affiliates which he may then
possess or have under his control.


"Business" as used herein means the business of owning, operating, developing
and/or managing, or providing management or administrative services to, (a)
ambulatory surgery centers anywhere in the United States or (b) physician-owned
surgical hospitals within a fifty (50) mile radius of any hospital that is
owned, operated, developed or managed by Parent or any Affiliate of Parent.


6.
Inventions and Discoveries.



(a)Executive understands and agrees that all inventions, discoveries, ideas,
improvements, whether patentable, copyrightable or not, pertaining to the
Business or relating to the Company's, Parent's or any of their Subsidiaries' or
Affiliates' actual or demonstrably anticipated research, development or
inventions (collectively, "Inventions and Discoveries") that result from any
work performed by Executive solely or jointly with others for the Company,
Parent or any of their Subsidiaries or Affiliates which Executive, solely or
jointly with others, conceives, develops, or reduces to practice during the
course of Executive' s employment with the Company, Parent or any of their
Subsidiaries, are the sole and exclusive property of the Company. Executive will
promptly disclose all such matters to the Company and will assist the Company in
obtaining legal protection for Inventions and Discoveries. Executive hereby
agrees on behalf of herself, his executors, legal


8

--------------------------------------------------------------------------------







representatives and assignees that he will assign, transfer and convey to the
Company, its successors and assigns the Inventions and Discoveries.


(b)THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT SECTION 6(a) SHALL NOT
APPLY TO AN INVENTION OF EXECUTIVE FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR
TRADE SECRET INFORMATION OF THE COMPANY, PARENT OR ANY OF THEIR SUBSIDIARIES WAS
USED AND WHICH WAS DEVELOPED ENTIRELY ON EXECUTIVE'S OWN TIME, UNLESS (A) THE
INVENTION RELATED (I) TO THE BUSINESS OF THE COMPANY, PARENT OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES OR (II) TO THE COMPANY'S OR ANY OF ITS SUBSIDIARIES'
OR AFFILIATES' ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR
(B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE FOR THE COMPANY,
PARENT OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES. EXECUTIVE AND THE COMPANY
FURTHER ACKNOWLEDGE AND AGREE THAT SECTION 6(a) SHALL NOT APPLY TO ANY
INVENTIONS OR WORK PRODUCT DEVELOPED OR VESTED BY EXECUTIVE PRIOR TO THE
EFFECTIVE DATE, A COMPLETE AND ACCURATE LIST OF WHICH IS SET FORTH ON SCHEDULE
6(b).


(c)EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS SECTION 6 AND FULLY UNDERSTANDS
THE LIMITATIONS WHICH IT IMPOSES UPON HIS AND HAS RECEIVED A DUPLICATE COPY OF
THIS AGREEMENT FOR HIS RECORDS.


7.Restrictive Covenants. Executive acknowledges that in the course of his
employment with the Company, Parent or any of their Subsidiaries or Affiliates,
or their predecessors or successors, he has been or will be given access to and
has or will become familiar with their trade secrets and with other Confidential
Information and that his services have been and shall be of special, unique and
extraordinary value to the Company, Parent and their Subsidiaries or Affiliates.
Therefore, and in further consideration of the compensation to be paid to
Executive hereunder and in connection with his employment and the profit
interests in Parent issued to Executive under that certain Executive Securities
Agreement, dated as of the date hereof, and to protect the Company's and its
Subsidiaries' and Affiliates' Confidential Information, business interests and
goodwill:


(a)Non-compete. Executive hereby agrees that for a period commencing on the date
hereof and ending on the Termination Date, and thereafter, through the period
ending on the first anniversary of the Termination Date (collectively, the
"Restrictive Period"), he shall not, directly or indirectly, as employee, agent,
consultant, stockholder, director, co-partner or in any other individual or
representative capacity, own, operate, manage, control, engage in, invest in or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any person, firm, corporation or entity), or
otherwise assist any person or entity (other than the Parent and its
Subsidiaries) that engages in or owns, invests in, operates, manages or controls
any venture or enterprise that directly or indirectly engages or is actively
developing or attempting to develop in any element of the Business anywhere
within a 50-mile radius of the Nashville metropolitan area or within a 50-mile
radius of any area (or in the event such area is a major city, the metropolitan
area relating to such city) in which the Parent, the Company or any of their
Subsidiaries on the Termination Date actively engages or is actively


9

--------------------------------------------------------------------------------




developing or attempting to develop in any element of the Business (the
"Territory"); provided, however, that nothing contained herein shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and his associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
3% of the stock of such corporation. With respect to the Territory, Executive
specifically acknowledges that the Parent and its Subsidiaries intend to expand
the Business into and throughout the United States.


(b)Interference with Relationships. Without limiting the generality of the
provisions of Section 7(a) hereof, Executive hereby agrees that, for a period
commencing on the date hereof and ending on the Termination Date, and
thereafter, through the period ending on the second anniversary of the
Termination Date (the "Non-Solicit Restrictive Period"), he will not, directly
or indirectly, as employee, agent, consultant, stockholder, director, partner or
in any other individual or representative capacity, (i) solicit or encourage, or
participate in any business which solicits or encourages (A) any person, firm,
corporation or other entity which has executed, or proposes to execute, a
management services agreement or other services agreement with the Company,
Parent or any of their Subsidiaries at any time during the term of this
Agreement, or from any successor in interest to any such person, firm,
corporation or other entity, for the purpose of securing business or contracts
related to any element of the Business, or (b) any present customer or patient
of the Company, Parent or any of their Subsidiaries or any of their Affiliated
Practices to terminate or otherwise alter his, his or its relationship with the
Company, Parent or any of their Subsidiaries or such Affiliate Practice;
provided, however, that nothing contained herein shall be construed to prohibit
or restrict Executive from soliciting business from any such parties on behalf
of the Company, Parent or any of their Subsidiaries in performance of his duties
as an employee of the Company required under and as specifically contemplated by
Section 2 above or (ii) divert, entice away, solicit or encourage, or attempt to
divert, entice away, solicit or encourage, any physician who utilizes or has
invested in an Affiliated Practice to become an owner, investor or user of
another practice or facility that is not an Affiliated Practice or approach any
such physician for any of the foregoing purposes or authorize or assist in the
taking of any such action by any third party. In addition, at all times from and
after the Termination Date, Executive shall not contact or communicate in any
manner with any of the Company's, the Parent's or any of their Subsidiaries' or
Affiliates' suppliers or vendors, or any other third party providing services to
the Company, Parent or any of their Subsidiaries, regarding the Parent, the
Company, any of their Subsidiaries or any Company- or any such
Subsidiary-related matter (which suppliers, vendors or third party service
providers will include, without limitation, any third party with whom the
Company, the Parent or any of their Subsidiaries was, during the term of
Executive's employment with the Parent, the Company or any of their
Subsidiaries, contemplating engaging, or negotiating with, for the future
provision of products or services).


(c)Non-solicitation. Other than in the performance of his duties hereunder,
during the Non-Solicit Restrictive Period, Executive shall not, directly or
indirectly, as employee, agent, consultant, stockholder, director, co partner or
in any other individual or representative capacity,


10

--------------------------------------------------------------------------------






employ, recruit or solicit for employment or engagement, any person who is
employed or engaged by the Parent, the Company or any of their Subsidiaries or
any of its Affiliated Practices during the Non­ Solicit Restrictive Period, or
otherwise seek to influence or alter any such person's relationship with any of
the Affiliated Practices, the Parent, the Company or any of their Subsidiaries;
provided, however that responses to a general solicitation (such as an internet
or newspaper solicitation) that are not targeted towards any particular person
shall not be deemed to be a violation of the restrictions set forth in this
Section 7(c).


(d)Affiliated Practice. For purposes of this Agreement, an "Affiliated Practice"
shall include any practice or facility (i) in which the Parent, Company or any
of their Subsidiaries has an ownership interest or (ii) that is managed by or
receives other services from the Parent, the Company or any of their
Subsidiaries in connection with any element of the Business.


(e)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the term of this Agreement or any particular Restrictive Covenant (as defined
below) too lengthy or the Territory too extensive, the other provisions of this
Section 7 shall nevertheless stand, the Restrictive Period herein shall be
deemed to be the longest period permissible by law under the circumstances and
the Territory herein shall be deemed to comprise the largest territory
permissible by law under the circumstances. The court in each case shall reduce
the time period and/or Territory to permissible duration or size.


(f)Covenant Not to Disparage. During the Restrictive Period and thereafter,
Executive shall not disparage, denigrate or derogate in any way, directly or
indirectly, the Parent, the Company, any of their Subsidiaries or Affiliates, or
any of its or their respective agents, officers, directors, employees, parent,
subsidiaries, affiliates, Affiliated Practices, affiliated doctors (including
any physicians who utilize or have invested in any Affiliated Practice),
representatives, attorneys, executors, administrators, successors and assigns
(collectively, the "Protected Parties"), nor shall Executive disparage,
denigrate or derogate in any way, directly or indirectly, his experience with
any Protected Party, or any actions or decisions made by any Protected Party.


(g)Remedies. Executive acknowledges and agrees that the covenants set forth in
this Section 7 and the preceding Sections 5 and 6 (collectively, the
"Restrictive Covenants") are reasonable and necessary for the protection of the
business interests of the Company, Parent and their Subsidiaries and Affiliates,
that irreparable injury may result to the Company, Parent and their Subsidiaries
and Affiliates if Executive breaches any of the terms of said Restrictive
Covenants, and that in the event of Executive's actual or threatened breach of
any such Restrictive Covenants, the Company, Parent and their Subsidiaries and
Affiliates will have no adequate remedy at law. Executive accordingly agrees
that in the event of any actual or threatened breach by his of any of the
Restrictive Covenants, the Company, Parent and their Subsidiaries and Affiliates
shall be entitled to immediate temporary injunctive and other equitable relief
subject to hearing as soon thereafter as possible. Nothing contained herein
shall be construed as prohibiting the Company, Parent or any of their
Subsidiaries or Affiliates from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages which it
is able to prove. In addition and supplementary to other rights and remedies
existing in its (or their) favor, in the event of the material breach by
Executive of any of the provisions of this Section 7, the Company or Parent
(and/or their Subsidiaries or Affiliates) shall be entitled to require the
Executive to account for and pay over to the




11

--------------------------------------------------------------------------------







Company or Parent (and/or their Subsidiaries or Affiliates) all compensation,
profits, moneys, accruals, increments or other benefits actually derived from or
received as a result of any transactions constituting a breach of the covenants
contained in this Agreement which may require Executive to repay any severance.
In addition, in the event of an alleged breach or violation by Executive of this
Section 7, the restricted periods set forth in this Section 7 shall be tolled
until such breach or violation has been duly cured.


(h)The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company, Parent and their Subsidiaries or Affiliates, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an executive of the Company and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given his
education, skills and ability), the Executive does not believe would prevent his
from otherwise earning a living. Executive acknowledges that the Restrictive
Covenants are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel. The Executive shall inform any prospective or
future employer of any and all restrictions contained in this Agreement and
provide such employer with a copy of such restrictions, prior to the
commencement of that employment.


8.
Executive's Representations and Covenants.



(a)Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, (ii) Executive is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which will survive the Closing and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms; provided that the covenants, agreements and obligations contained
herein shall be contingent upon, and subject to, the occurrence of the Closing.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.


(b)During the Employment Period and thereafter, Executive shall cooperate with
the Company, Parent and their Subsidiaries and Affiliates in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive's possession, all at times and on
schedules that are reasonably consistent with Executive's other permitted
activities and commitments). In the event the Company requires Executive's
cooperation in accordance with this Section 8(b), the Company shall reimburse
Executive for reasonable travel expenses (including, without limitation, travel
expenses, lodging and meals, and reasonable attorneys' fees upon submission of
receipts).




12

--------------------------------------------------------------------------------







9.Survival. Sections 4 through 22 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.


10.Notices. Any notice provided for in this Agreement must be in writing and
must be either (i) personally delivered, (ii) mailed by registered or certified
first class mail, prepaid with return receipt requested or (iii) sent by a
recognized overnight courier service, to the recipient at the address below
indicated:


Notices to the Executive:


1109 Radnor Glen Drive
Brentwood. TN 37027


Attn: [ George Goodwin ]
Telephone:
Facsimile: 615-478-4250
Email:    GGoodwin@symbion.com


with a copy to (which shall not constitute notice to Executive):


McKenzie Laird, PLLC
4015 Hillsboro Pike
Suite 222
Nashville, Tennessee 37215
Attn: Robert H. Laird, Jr.
Telephone: (615) 916-3223
Email: rlaird@mckenzielaird.com


Notices to the Company:


c/o H.I.G. Middle Market, LLC
1450 Brickell Avenue, 31st Floor
Miami, Florida 33131
Attn: Chris Laitala and Matt Lozow
Telephone: (305) 379-2322
Facsimile: (305) 381-4157
Email: claitala@higcapital.com and mlozow@higcapital.com


with copies to (which shall not constitute notice to the Company):


McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606-5096
Attn:    Brooks B. Gruemmer




13

--------------------------------------------------------------------------------





Telephone:     312-984-7594
Facsimile:     312-984-7700
Email:    bgruemmer@mwe.com


or such other address or to the attention of such other person or entity as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given (a) on
the date such notice is personally delivered, (b) three (3) days after the date
of mailing if sent by certified or registered mail, or (c) one (1) day after the
date such notice is delivered to the overnight courier service if sent by
overnight courier.


11.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith, embody the complete agreement
and understanding among Executive and the Company and its Subsidiaries and, as
of the Effective Date, shall supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Upon the Commencement
Date, Executive will no longer be a participant in Symbion Inc. Executive Change
in Control Severance Plan (the "Plan") and Executive hereby releases the Company
and its Subsidiaries and waives any claims or rights that he may have under the
Plan or any other prior or existing agreement or understanding he may have with
the Parent, the Company or any of their Subsidiaries, Affiliates or
predecessors, including, but not limited to, any claim for severance or other
benefits. To the extent that any inconsistency exists between this Agreement and
the LLC Agreement, the language of this Agreement shall supersede.


13.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party hereto.


14.Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile or PDF signature pages), each of which is deemed to be
an original and all of which taken together constitute one and the same
agreement.


15.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company or Parent and their
respective successors and permitted assigns. Executive may not assign any of his
rights or obligations hereunder without the prior written consent of the
Company. The Company may (a) assign any or all of its respective rights and
interests hereunder to Parent or one or more Subsidiaries or Affiliates of
Parent or the Company, (b) designate one or more Subsidiaries or Affiliates of
Parent or Company to perform its obligations hereunder (in any or all of which
cases the Company nonetheless shall remain responsible for the performance of
all of its obligations


14

--------------------------------------------------------------------------------




hereunder), (c) assign its rights hereunder in connection with the sale of all
or a substantial part of the business or assets of the Company or Parent or one
of their Subsidiaries (whether by merger, sale of stock or assets,
recapitalization or otherwise) and (d) merge any of the Subsidiaries or
Affiliates with or into the Company (or vice versa); provided, however, that the
foregoing actions may provide Executive with Good Reason to terminate this
Agreement. The rights of the Company hereunder are enforceable by Parent or the
Company Subsidiaries or Affiliates, which are the intended third party
beneficiaries hereof and no other third party beneficiary is so otherwise
intended.


16.Delivery by Facsimile or PDF. This Agreement and any amendments hereto, to
the extent signed and delivered by means of a facsimile machine or PDF, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms thereof and
deliver them to the other party. No party hereto shall raise the use of a
facsimile machine or PDF to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or PDF as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.


17.Income Tax Treatment. Executive and the Company acknowledge that it is the
intention of the Company to deduct all cash amounts paid under this Agreement as
ordinary and necessary business expenses for income tax purposes. Executive
agrees and represents that he will treat all such non-reimbursable amounts as
ordinary income for· income tax purposes, and should he report such amounts as
other than ordinary income for income tax purposes, he will indemnify and hold
the Company harmless from and against any and all taxes, penalties, interest,
costs and expenses, including reasonable attorneys' and accounting fees and
costs, which are incurred by Company directly or indirectly as a result thereof.


18.Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the state in
which Executive resides, without giving effect to provisions thereof regarding
conflict of laws.


19.Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT. THE PARTIES HERETO ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.
THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND EXECUTIVE FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH THEIR RESPECTIVE
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES THEIR RESPECTIVE
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS




15

--------------------------------------------------------------------------------







WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


20.
Consent to Jurisdiction.



(a)THE COMPANY AND EXECUTIVE HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE STATE IN WHICH EXECUTIVE RESIDES AND
IRREVOCABLY AGREE THAT SUBJECT TO THE COMPANY'S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. EXECUTIVE ACCEPTS FOR HERSELF AND IN CONNECTION WITH HIS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT.


(b)Notwithstanding Section 20(a), the parties intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 5 through 7 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company's right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.


21.Amendment and Waiver. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.


22.Section 409A. To the maximum extent permitted by law, this Agreement shall be
interpreted in such a manner that the payments to Executive under this Agreement
are either exempt from, or comply with, Section 409A of the Internal Revenue
Code and the regulations and other interpretive guidance issued thereunder
(collectively, "Section 409A"), including without limitation any such
regulations or other guidance that may be issued after the Commencement Date.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. Notwithstanding anything to the contrary in this Agreement, if
Executive is a "specified employee" as defined in Section 409A as of Executive's
termination of employment, then, to the extent any payment under this Agreement
resulting from Executive's termination of employment


16

--------------------------------------------------------------------------------







constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A) and to the extent required by Section 409A, no
payments due under this Agreement as a result of Executive's termination of
employment may be made until the earlier of (a) the first day following the
sixth month anniversary of Executive's date of termination and (b) Executive's
date of death; provided, however, that any payments delayed during this
six-month period shall be paid in the aggregate in a lump sum as soon as
reasonably practicable following the sixth month anniversary of Executive's date
of termination.


*    *    *    *    *




17

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.






SYMBION, INC.




By: /s/ Richard E. Francis, Jr.
Name:
Its:


        
George M. Goodwin






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.






SYMBION, INC.




By:                 
Name:             
Its: President




/s/ George M. Goodwin         
George M. Goodwin












--------------------------------------------------------------------------------







Schedule 6(b) Prior Inventions


